Citation Nr: 9932845	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-10 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right inguinal hernia with nerve neuralgia, 
currently rated as 10 percent disabling, to include a 
separate compensable rating for residual scarring.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office.


REMAND

Review of the record reveals that the veteran believes that 
he should receive separate ratings for his residual nerve 
disorder and for his scar.  He has complained that his scar 
causes pain, numbness and a burning sensation, which increase 
when any pressure is applied to the scar or operative area.  
There is conflicting medical evidence which needs resolution 
prior to entering a decision on this matter.

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1999).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  38 C.F.R. § 
4.25 (1999).  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).  Residuals of surgery can 
therefore be rated for any residuals of the underlying 
condition for which the operation was performed, and the scar 
resulting from the operation, where the symptomatology of 
both do not overlap.

The veteran avers that his normal activities are severely 
limited as a result of the constant pain and numbness in the 
area of the scar.  There is one medical examination on file 
noting essentially nontender scarring.  There is another 
examination of essentially the same date noting that there 
was pain at the end of the scar, and around the area. As 
stated above, a compensable rating may be assigned for the 
superficial scar resulting from the veteran's hernia 
operation.  For this to be compensable, the veteran would 
have to show that the symptomatology of the scar is distinct 
from the residuals of the surgery; specifically, the veteran 
would have to demonstrate that the scar was either poorly 
nourished, with repeated ulceration, (38 C.F.R. Part 4, 
Diagnostic Code 7804 (1999)), or tender and painful on 
objective demonstration, (38 C.F.R. Part 4, Diagnostic Code 
7804 (1999)), or that it caused a "limitation of function of 
the affected body part," (38 C.F.R. Part 4, Diagnostic Code 
7805 (1999)).  It is unclear whether the pain is present, and 
if so, whether it is related to the nerve neuralgia currently 
rating, or whether it is separate and distinct therefrom.

After a review of the record, it is the opinion of the Board 
that additional development of the record is required prior 
to further appellate consideration of the veteran's case.  
Specifically, the Board notes that the record does not 
clearly distinguish between the symptoms of the veteran's 
right ilioinguinal nerve neuralgia or entrapment and any 
symptoms of his operative scar.  The veteran's representative 
has argued that an additional examination is in order.

As the veteran has argued that his disorder has increased in 
severity, and as the RO has considered the veteran's claim as 
well grounded, the Board agrees.

In view of the foregoing, this case is REMANDED for the 
following action:

	1.  The RO should arrange for VA 
examination(s) of the veteran's 
service-connected postoperative 
residuals of a right inguinal hernia 
and scar, to include appropriate 
neurological findings.  All indicated 
tests should be accompanied and all 
clinical findings should be reported 
in detail.  The claims folder should 
be provided to the examiner(s) for 
review prior to the examination.  The 
examiner(s) should comment as to and 
differentiate between any symptoms of 
the veteran's right ilioinguinal 
nerve neuralgia or entrapment and any 
symptoms of his operative scar.  If 
there are any separate and distinct 
symptoms attributable to veteran's 
operative scar, the examiner(s) 
should comment on whether there is 
any limitation of function of the 
affected body part resulting from the 
scar; whether the scar is tender and 
painful on objective demonstration; 
whether there is repeated ulceration 
of the scar; and whether the scar is 
poorly nourished.  

		2.  The veteran has the right to 
submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Thereafter, the RO should review the instant claim.  To the 
extent the benefits sought are not granted, the veteran and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the veteran until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





